Filed 4/2/21 DLI Properties v. O’rrell CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


DLI PROPERTIES, LLC,                                            B303821

    Plaintiff and Respondent,                                   (Los Angeles County
                                                                Super. Ct. Nos. 17B01457,
         v.                                                     EC066736 & BV032921)

LISA O’RRELL,

    Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Ralph C. Hofer, Judge. Reversed and
remanded.

     Law Offices of Ronald H. Freshman and Ronald H.
Freshman for Defendant and Appellant.

     Nussbaum APC and Lane M. Nussbaum for Plaintiff and
Respondent.
                 ____________________
       Lisa O’rrell appeals a discovery order and a summary
judgment order. The discovery order granted a motion by DLI
Properties, LLC to have its requests for admission deemed
admitted against O’rrell. Based on these deemed admissions, the
trial court granted DLI’s summary judgment motion and entered
judgment against O’rrell. The discovery order is invalid,
however, which condemns the summary judgment order built
entirely on the bad discovery order. We reverse and remand for
further proceedings.
                                   I
       O’rrell bought a property in Studio City, California. DLI
purchased it at the trustee’s sale when O’rrell defaulted on her
loan payments. O’rrell and her daughter did not leave after DLI
served them with a three-day notice to quit. DLI then filed an
unlawful detainer action against them.
       DLI served discovery on O’rrell, including requests for
admission. O’rrell timely served her responses by mail on the
due date: May 1, 2017.
       On May 3, 2017, without waiting to see whether O’rrell had
timely served responses, DLI filed and served a motion to deem
the requests for admission admitted, pursuant to Code of Civil
Procedure section 2033.280, on the grounds DLI had not received
responses from O’rrell. On May 4 or 5, DLI received O’rrell’s
responses by mail. In a letter dated May 5, 2017, DLI
acknowledged receipt of O’rrell’s responses and threatened to file
a motion to compel further responses if O’rrell did not
supplement them.
       In short, DLI jumped the gun. It filed a discovery motion
claiming discovery abuse before knowing whether there was any
basis for the motion. After DLI filed its premature motion, DLI




                                2
received O’rrell’s timely responses, which destroyed the basis for
DLI’s motion. At this point, DLI should have notified the court in
writing DLI was withdrawing its motion, which now lacked any
foundation. DLI did not do that.
       O’rrell neither filed an opposition nor appeared at the
hearing, apparently assuming that, because she had served the
responses, DLI would take the motion off calendar. Instead, DLI
went to court on May 15, 2017 and decided not to hire a court
reporter. We have no transcript of this hearing. We do know the
trial court issued an order granting DLI’s motion to deem its
requests for admissions admitted. The court awarded $500 in
sanctions against O’rrell.
       DLI moved for summary judgment, relying on the deemed
admissions. The trial court granted the motion and entered
judgment for DLI. O’rrell appeals the discovery order and the
summary judgment order.
                                   II
       O’rrell correctly argues the discovery order cannot stand
because DLI obtained it through deception and in violation of the
statutory requirements.
       Code of Civil Procedure section 2033.280 entitles a party to
an order deeming requests for admission admitted when the
responding party “fails to serve a timely response.” (The italics
are ours.) DLI made this provision the basis for its motion. DLI
supported its motion with a declaration from counsel stating DLI
had not received responses from O’rrell to the requests for
admission. While this may have been true on the date the motion
was prematurely filed, it was untrue by the time of the hearing
on May 15, 2017. DLI had received O’rrell’s responses no later




                                3
than May 5, 2017. DLI’s letter of that date proves it. May 5,
2017 was well before the hearing on May 15, 2017.
       Nothing suggests DLI informed the trial court O’rrell had
served timely responses.
       DLI now attempts to use its decision not to hire a court
reporter to its advantage, saying it is unknown what DLI said at
the hearing because we have no record. This argument amounts
to “perhaps DLI was forthcoming; who knows?” This argument is
unsatisfactory.
       In sum, DLI prematurely filed a motion before determining
there was any basis for it. There was no basis for the motion, as
DLI learned when it received O’rrell’s responses. DLI went to the
hearing knowing its motion was invalid because its basis had
evaporated. Nothing suggests DLI corrected the misinformation
DLI put in its premature motion.
       The trial court had no independent way to learn about
DLI’s overly aggressive motion practice. The court granted the
motion, including DLI’s request for sanctions.
       Thus, through no fault of its own, the trial court granted
DLI’s motion and ordered O’rrell’s admissions deemed true, even
though DLI’s motion violated the statute. (See Code Civ. Proc.,
§ 2033.280.)
       O’rrell cites Kulchar v. Kulchar (1969) 1 Cal.3d 467 in
support of a court’s ability to overturn an improperly obtained
judgment. DLI’s briefing ignores the Kulchar case. In Kulchar,
Justice Traynor described setting aside a court ruling obtained
“ ‘by fraud or deception practiced on him by his opponent.’ ” (Id.
at p. 471.) In this case, DLI obtained its discovery order, and
then its summary judgment, by means of the omission of a
material fact: that its discovery motion had no valid basis. DLI’s




                                4
failure to correct its false statement of material fact violated its
duty of candor to the tribunal. (See Rules Prof. Conduct, rule 3.3;
cf. Davis v. TWC Dealer Group, Inc. (2019) 41 Cal.App.5th 662,
677–678.)
      DLI’s material omission victimized the trial court as well as
O’rrell. Because the trial court’s discovery order did not meet the
requirements of section 2033.280 of the Code of Civil Procedure,
the discovery order is invalid. We vacate it.
      DLI based its motion for summary judgment on the deemed
admissions. Because its foundation is invalid, the order granting
summary judgment also must fall.
      DLI argues Valerio v. Andrew Youngquist Construction
(2002) 103 Cal.App.4th 1264 (Valerio) mandates a different
result. This argument misreads Valerio. Plaintiff Valerio sued a
general contractor. Valerio admitted certain facts, both in his
answer and in responses to the contractor’s requests for
admissions. The contractor announced it planned to rely on
Valerio’s admissions: it would oppose admitting any evidence
Valerio tried to offer to contest his admissions. Valerio did not
move to amend the admissions in his answer or responses.
Mysteriously, the trial court disregarded Valerio’s admissions.
The defendant contractor appealed, and the Court of Appeal
reversed. The holding was that, because Valerio had not
amended his answer or responses, his admissions were
conclusively binding against him. (Id. at pp. 1266–1268, 1271–
1274.)
      Justice Corrigan’s opinion in Valerio is sound, but Valerio
does not help DLI. O’rrell indeed could have moved to set aside
the order. She should have done so. We do not condone her
inaction. But this case also confronts us with factors not present




                                 5
in Valerio; namely, DLI’s filing of a discovery motion before
knowing whether there was any basis for the motion, DLI’s
omission of a material fact to the trial court, and an order lacking
a statutory basis. Valerio did not involve these factors. It does
not speak to this case’s proper resolution.
      DLI cites Supreme Court decisions. None bears on our
decision.
      Guz v. Bechtel National, Inc. (2000) 24 Cal.4th 317, 334
held courts independently review orders granting summary
judgment. We agree.
      I.E. Associates v. Safeco Title Insurance Co. (1985) 39
Cal.3d 281, 285 held Civil Code sections 2924 through 2924i
cover all aspects of the exercise of the power of sale in a deed of
trust. We agree.
      Wilcox v. Birtwhistle (1999) 21 Cal.4th 973, 978–979 held
that, where the responding party fails to serve responses to
requests for admissions, the propounding party may move to
have the admissions deemed admitted. Once they are deemed
admitted, admissions prove the truth of all matters in the
requests and are conclusive against the responding party. We
agree. But here, the responding party served timely responses.
The propounding party’s motion thus lacked a statutory basis.
And the propounding party compounded this problem by
apparently omitting a material fact to procure the deeming of the
admissions. Wilcox did not confront these issues.
                                  III
      O’rrell makes a vague request for sanctions against DLI
and its counsel. She cites as authority only Code of Civil
Procedure section 2033.280. This request should have been made
in the trial court. We will not entertain it now.




                                 6
       The parties raise other issues unnecessary to the resolution
of the case.
                          DISPOSITION
       We reverse the judgment, remand for further proceedings,
and award costs to O’rrell.



                                          WILEY, J.
WE CONCUR:



                  BIGELOW, P. J.




                  STRATTON, J.




                                 7